Citation Nr: 1314755	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2011, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2012).

In December 2011 and October 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

Sleep apnea was not affirmatively shown to have been present during service and is unrelated to an injury, disease, or event in service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A letter sent in July 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted August 2007.  The opinion provided by the VA examiner was unsupported by a clinical rationale and thus, the examination report was inadequate.  The Veteran was afforded a new VA examination in December 2011, and additional addendum opinions were obtained in July 2012 and in November 2012.  The Veteran has not argued, and the record does not reflect, that these examination reports (when viewed cumulatively) are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.  

Service Connection

The Veteran seeks service connection for sleep apnea, to include as due to his service-connected diabetes.  

The Veteran's service treatment records reveal no complaints, findings, or treatment of sleep apnea.  He was treated in service on multiple occasions for bronchitis and cough.  In August 1988, he was assessed with probable mild chronic obstructive pulmonary disease (COPD) secondary to chronic smoking manifested by respiratory wheezing on auscultation.  The Veteran's exposure to asbestos in service is also well documented.

A post-service VA treatment record dated in August 2005 shows the Veteran complained of excessive sleepiness during the day despite eight hours of sleep at night.  The Veteran's wife reported that he snored and sometimes quit breathing.  He was referred to a sleep clinic with a diagnosis of possible sleep apnea.  An October 2005 VA treatment record shows the Veteran received a CPAP device.  Subsequent VA treatment records reflect his ongoing use of the CPAP device.

At an August 2007 VA respiratory examination, the Veteran was diagnosed with obstructive sleep apnea.  The examiner opined that the disorder most probably is secondary to the Veteran's obesity, and not directly or proximately the result of the Veteran's diabetes.  The examiner concluded that there is a less than 50 percent probability that the Veteran's obstructive sleep apnea is secondary to his diabetes.  No rationale was provided for this opinion.

At a December 2011 VA examination, the Veteran stated that he started snoring heavily while in the service, around 1981 or 1982.  He reported that this was noted by friends, as well as on camping trips.  He stated that for a couple of years prior to testing in 2005, he had been very sleepy during the day, falling asleep at work and while driving.  He noted that his CPAP helped a lot but that he felt that it was not working as well as it used to.  He reported that his daytime sleepiness was increasing again and that his wife drove everywhere for fear that he would fall asleep while driving.

The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by any in-service injury, event, or illness.  The examiner's rationale for this opinion was that there was no evidence in the service treatment records of a diagnosis or treatment for obstructive sleep apnea, and there was no evidence in the service treatment records of symptoms or complaints that would suggest the presence of obstructive sleep apnea during active service.  The examiner noted that the Veteran reported that his symptoms of daytime hypersomnolence started about two years before his diagnosis was made, which would have been around 2003, long after discharge from the military.

The examiner also opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner's rationale for this opinion was that diabetes mellitus has not been shown to be a cause of obstructive sleep apnea.  The examiner listed definite risk factors for sleep apnea (including obesity, central fat distribution, craniofacial abnormalities, and upper airway soft tissue abnormalities), as well as a documented increased incidence in men, in current smokers, in the presence of nasal congestion, and with age up to a plateau between 55 and 65 years old.  The examiner stated that obesity is the most well-defined risk factor, and noted that the Veteran's weight increased gradually by about 20 percent over the last 15 years or so.  The examiner opined that it is most likely that the most important factor in the development of obstructive sleep apnea in the Veteran was his increasing weight leading to obesity.

In a July 2012 addendum, the December 2011 examiner opined that the Veteran's sleep apnea had not been aggravated by his service-connected diabetes mellitus.  The clinical rationale was that there was no objective evidence of worsening of the Veteran's sleep apnea over time, despite the Veteran's subjective complaints of worsening (which were not followed up with testing).  There was no evidence of change in the pressure setting of CPAP that was started at initial treatment.  The examiner further explained that the Veteran's diabetes mellitus had been present for several years prior to the diagnosis of sleep apnea.  A review of the VA medical records shows that the average control of his diabetes, in the years prior to the diagnosis of sleep apnea, was worse than it had been in the years since, based on HgA1c testing.  The examiner indicated that if the diabetes were affecting the Veteran's sleep apnea, it would be expected that the sleep apnea would improve with an improvement in the diabetes, rather than worsen. 

The Board remanded the claim for another addendum opinion in October 2012, for the examiner to specifically acknowledge and discuss pertinent findings in the Veteran's service treatment records.  These pertinent findings included the facts that the Veteran was: treated in service on multiple occasions for bronchitis and cough; assessed in August 1988 with probable mild COPD secondary to chronic smoking manifested by respiratory wheezing on auscultation; and was exposed to asbestos in service.  The VA examiner was also instructed to provide a rationale with regard to the Veteran's contention that his heavy snoring in service, which had been noted by friends and on camping trips, was an indication of sleep apnea.

In an addendum received in November 2012, the VA examiner stated that her earlier opinions remained unchanged.  The examiner noted that the Veteran was treated in service for acute bronchitis, acute upper respiratory infection and a cold, thirteen times over a 14-year period during service.  However, none of these episodes were shown to be complicated or prolonged.  In fact, one episode was eventually diagnosed as strep throat.  The examiner stated that this is a rate of approximately one upper respiratory infection per year, which is not unusual, especially in a smoker.  The examiner also stated there is no evidence of diagnosis or treatment for chronic bronchitis or chronic nasal congestion in the medical record.  There also is no relationship of acute upper respiratory infections to obstructive sleep apnea in the medical literature.

The examiner further explained, with respect to the August 1998 finding that the Veteran may have had COPD, that subsequent pulmonary function tests were normal.  The Veteran is not currently diagnosed with, or treated for, COPD.  There also is no evidence that the Veteran has been diagnosed with an asbestos-related disease, and asbestos exposure is not a risk factor for sleep apnea.  Significantly, the examiner stated that habitual snoring is present in 44 percent of the male population between the ages of 30 and 60.  Obstructive sleep apnea is present in 2-9 percent of the general population.  Snoring does not make the diagnosis of obstructive sleep apnea, and snoring is present more often than not, in the absence of sleep apnea.  As the Veteran reported the typical symptoms of sleep apnea around 2003, many years after leaving military service, it is less likely than not that his sleep apnea is related to any incident of his military service.  

Finally, the examiner opined that diabetes has not been established as a risk factor for the development of obstructive sleep apnea, although the converse is suspected but not conclusively established.  Further, there is no evidence of worsening of the Veteran's sleep apnea.  His diabetes has improved over time as shown by the fact that his HgA1c before diagnosis and treatment of sleep apnea was 10, and HgA1c after diagnosis and treatment of sleep apnea is 8.7.  The Veteran's sleep apnea was not caused or aggravated by the service-connected diabetes.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  For those conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sleep apnea is not explicitly recognized as a "chronic" disease so as to warrant service connection on a presumptive basis, or based on a demonstration of continuity of symptomatology.  

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his sleep apnea initially manifested during service because of the heavy snoring he experienced at that time.  

Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As a layperson, the Veteran is competent to report on the presence of heavy snoring in service as this is observable through the five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, sleep apnea is not a condition that has been found to be capable of diagnosis through lay observation.  In addition, although the Veteran is competent to describe heavy snoring in service, the presence or diagnosis of sleep apnea cannot be made by the Veteran as a lay person based on mere personal observation.  A diagnosis of sleep apnea is a complex medical question that requires a study of an individual's medical and family histories, and clinical testing (e.g. sleep studies).  No factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence of, or to diagnose sleep apnea. 

Where, as here, there is a question of the presence or a diagnosis of the claimed disability, which is not capable of lay observation, and the disability is not a simple medical condition under Jandreau for the reason expressed, and to the extent the Veteran's lay statements are offered as proof of the presence of sleep apnea in service - the Veteran's lay statements are not considered competent evidence supporting his claim.  Accordingly, the Veteran's unsupported lay assertion that his heavy snoring represented the presence of sleep apnea during service is not probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of a diagnosis of sleep apnea until 2005, which is many years after service.  

As for symptoms that later support a diagnosis by a medical professional, the Veteran has reported that his symptoms of heavy snoring establish the presence of sleep apnea in service.  However, the competent and more persuasive medical evidence fails to establish that his in-service symptom of heavy snoring supports a finding of that sleep apnea manifested, or was noted, during service.  

The December 2011 and November 2012 VA medical opinions are considered competent and more persuasive as to whether the Veteran's in-service symptom of heavy snoring was a manifestation of sleep apnea because they were provided by a physician who analyzed the relevant evidence of record.  The examiner's medical opinions and supporting clinical rationales were exceedingly thorough, well-reasoned, and based on a comprehensive review of the Veteran's history and of pertinent medical literature.  The examiner's opinion that the sleep apnea is also not related to the Veteran's respiratory illnesses in service, and is not caused or aggravated by his service-connected diabetes, is also competent and probative for these same reasons.

The Veteran's lay contentions with respect to the onset and etiology of his sleep apnea are far outweighed by the competent and probative VA medical opinions.  

There is no competent and probative medical opinion or other medical evidence that directly links sleep apnea to any aspect of military service, or to the service-connected diabetes.  

The preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved; and service connection for sleep apnea is not warranted. 


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


